Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2016-090128, filed on 04/28/2016.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/26/2018 and 11/26/2019 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: current applying unit (Claim 1), acquisition unit (Claim 1), and processing unit (Claim 1, 5, and 7-10).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The current applying unit 120, of claim 1, is interpreted as a current generator as detailed in Figure 3 and [0024]. The acquisition unit, of claim 1, is interpreted as a 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Endo (US20130241541) in view of Uyehara (US20060061357), Schlicker (US20060097718) and Daehn (US6227023).
In regards to Claim 1, Endo teaches “a measurement device (eddy current inspection device – [0047]) comprising: a current applying unit which applies a pulse current or a current (signal generating section, generating excitation currents – [0047]); an acquisition unit which acquires in-plane distribution information including at least information indicating distribution of a magnetic field of a first plane (Figures 5-16) outside the body (detection section 5, magnetic field detecting element 62 – [0054]); and a processing unit which generates three-dimensional magnetic field distribution information indicating a three-dimensional distribution of magnetic field on an outside of the body based on the in-plane distribution information (magnetic field distribution evaluating unit 51 – [0054]; magnetic field distribution – Figures 5-12) and generates information on an inside of the body by processing the three-dimensional magnetic field distribution information on the outside of the body  (“change in the magnetic field distribution caused by a change such as a flaw or a change in material quality occurring inside of the test object” – [0054]), wherein the in-plane distribution information includes complex data which is information indicating response characteristics to a change in current applied by the current applying unit (Rate of change of the applied excitation current relates to the magnetic field – [0065], Figures 5 and 9), the processing unit specifies a position including depth information of a defect (defect depth – [0078]) inside the body based on the three-dimensional magnetic field distribution information on the outside of the body (“caused by a characteristic change such as a flaw or change in material quality occurring on the surface or inside of the test object” – [0054]).”
Endo does not teach “a laminated body having a structure in which a plurality of layers having different electrical conductivities from each other are laminated.”
Uyehara teaches “a laminated body having a structure in which a plurality of layers having different electrical conductivities from each other are laminated (laminate structure – [0026]; laminate layer materials are conductive, bonding materials are ester based resin – [0027]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Endo to incorporate the teaching of Uyehara for the body to be a laminate structure with conductive and non-conductive layers. Doing so would improve the detection of defects in a body that is laminated.
Endo in view of Uyehara does not teach “frequency dependent complex data; a boundary condition between the magnetic fields inside and outside the laminated body, and an equation relating to the magnetic field inside the laminated body.”
Schlicker teaches “frequency dependent complex data (matrix contains information about the frequency – [0079]); a boundary condition between the magnetic fields inside and outside the body (“response of sensor to notch-like feature such as a crack,” solving problem with boundary conditions – [0043]; “nominal field distribution using interfacial boundary conditions” – [0055]), and an equation relating to the magnetic field inside the body  (solving problems with differential equations – [0043]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Endo in view of Uyehara to incorporate the teaching of Schlicker to determine a defect from the boundary conditions. Doing so would improve the determination of defects in materials by nondestructive measurements.
Endo in view of Uyehara and Schlicker does not teach “the magnetic field distribution information on the outside of the laminated body includes frequency characteristics of a 
Daehn teaches “the magnetic field distribution information on the outside of the body includes frequency characteristics of a magnetic field (instantaneous value of magnetic field in the sheet at depth y as a function of the surface value, skin depth, frequency” – Column 39, Lines 10-25); the equation is an averaged and continuous diffusion type partial differential equation of the body (“differential equation which describes the diffusion of a magnetic field into a conductor has the same form as heat diffusion” – Column 39, Lines 10-20).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Endo in view of Uyehara and Schlicker to incorporate the teaching of Daehn to use magnetic field distributions with frequency as a characteristic and using a diffusion type differential equation to describe the magnetic field. Doing so would improve the determination of defects (such as deformation) in a body by the use of a diffusion differential equation.

	Regarding Claim 2, Endo in view of Uyehara, Schlicker, and Daehn discloses the claimed invention as discussed above and Uyehara further teaches “the laminated body has a structure in which a first layer and a second layer which are different from each other in electrical conductivity are laminated alternately (laminate structure – [0026]; laminate layer materials are conductive, bonding materials are ester based resin and other poor conductors – [0027]), and  4when two directions parallel to the first layer and orthogonal to each other are an x- direction and a y-direction and a direction perpendicular to the x-direction and the y-direction (laminate structure 110 – [0026]; laminate layers 110 in plane – Figure 2).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Endo in view of Schlicker and Daehn to incorporate the further teaching of Uyehara for the body to be a laminate structure with conductive and non-conductive layers in a plane. Doing so would improve the detection of defects in a body that is laminated.

	Regarding Claim 3, Endo in view of Uyehara, Schlicker, and Daehn discloses the claimed invention as discussed above and Endo further teaches “the in-plane distribution information includes magnetic field information on a magnetic field at least for each of a plurality of points in the first plane (magnetic field distribution – [0054]; magnetic field intensities – Figures 5-16), and the magnetic field information includes information indicating the response characteristics of an x-component, a y-component, and a z-component of the magnetic field (Figures 5-16 detail the magnetic field with having x, y, and z components, such that Figures 13-16 show an in-plane [x, y] magnetic field and Figures 5-12 show the in-plane magnetic field along with out of plane magnetic field [z]).”

	Regarding Claim 4, Endo in view of Uyehara, Schlicker, and Daehn discloses the claimed invention as discussed above and Schlicker further teaches “the magnetic field information is represented by a complex magnetic field vector (magnetic vector potential – [0080], [0083]).”


	Regarding Claim 5, Endo in view of Uyehara, Schlicker, and Daehn discloses the claimed invention as discussed above and Endo further teaches “the processing unit obtains the vector a(kx, ky, ω) in the expression (c2) using the information indicating the distribution of the magnetic field of the first plane (Endo includes a magnetic field distribution unit in [0054] that functions as a processing unit to perform the processing to determine the distribution of the magnetic field. The magnetic field distribution unit is capable of performing this operation).”
The limitation “when kx is a wave number in the x-direction of the magnetic field, ky is a wave number in the y-direction of the magnetic field, z is a z-coordinate, ω is a frequency, σ is electrical conductivity, μ is magnetic permeability, and the following expression (ci) is a complex magnetic field vector, the three-dimensional magnetic field distribution information on the outside of the laminated body is represented by the following expression (c2) and s is represented by the following expression (c3)” is known in the art when applying Maxwell’s Equations to the problem of a boundary condition and applying a Fourier Transform. The instant application details the derivation of the equations starting on Page 29 with Maxwell’s Equation. These concepts can be further seen, as evidence, as taught by Novotny (“Lecture Notes on Electromagnetic Fields and Waves”, 2013; Maxwell’s Equations – Page 16; Boundary Conditions – Chapter 4.2, Pages 42-45; Fourier Transforms – Chapter 2.2, Pages 26-27).

	Regarding Claim 6, Endo in view of Schlicker and Daehn discloses the claimed invention as discussed above and Endo further teaches “the in-plane distribution information includes the information indicating distribution of a magnetic field of the first plane (magnetic field distribution – [0054], Figures 5-16).”
	Endo in view of Schlicker and Daehn do not teach “information indicating distribution of a magnetic field of a second plane, and the second plane is parallel to the first plane, and the z-coordinate of the second plane is different from that of the first plane.”
	Uyehara teaches “information indicating distribution of a magnetic field of a second plane (“magnetic field having lines of flux extending in a direction perpendicular to the plane of structure” - [0030]), and the second plane is parallel to the first plane, and the z-coordinate of the second plane is different from that of the first plane (laminate structure 110 – [0026]; laminate layers 110 stacked in parallel – Figure 2).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Endo in view of Schlicker and Daehn to incorporate the further teaching of Uyehara for the magnetic field extending between planes and having planes parallel to each other in a laminate structure. Doing so would improve the detection of defects in a body that is laminated.

	Regarding Claim 7, Endo in view of Uyehara, Schlicker, and Daehn discloses the claimed invention as discussed above and Endo further teaches “the processing unit obtains the vector a(kx, ky, ω) and vector b(kx, ky,ω) in the expression (c4) using the information indicating the  (Endo includes a magnetic field distribution unit in [0054] that functions as a processing unit to perform the processing to determine the distribution of the magnetic field. The magnetic field distribution unit is capable of performing this operation).”
The limitation “when kx is a wave number in the x-direction of the magnetic field, ky is a wave number in the y-direction of the magnetic field, z is a z-coordinate, ω is a frequency, σ is electrical conductivity, μ is magnetic permeability, and the following expression (cl) is a complex magnetic field vector, the three-dimensional magnetic field distribution information on the outside of the laminated body is represented by the following expression (c4) and s is represented by the following expression (c3)” is  known in the art when applying Maxwell’s Equations to the problem of a boundary condition and applying a Fourier Transform. The instant application details the derivation of the equations starting on Page 29 with Maxwell’s Equation. These concepts can be further seen as taught by Novotny (“Lecture Notes on Electromagnetic Fields and Waves”, 2013; Maxwell’s Equations – Page 16; Boundary Conditions – Chapter 4.2, Pages 42-45; Fourier Transforms – Chapter 2.2, Pages 26-27).

	Regarding Claim 8, Endo in view of Uyehara, Schlicker, and Daehn discloses the claimed invention as discussed above and Endo further teaches “the processing unit generates the three-dimensional magnetic field distribution information on the inside of the laminated body  based on the three-dimensional magnetic field distribution information on the outside of the (“change in the magnetic field distribution caused by a change such as a flaw or a change in material quality occurring inside of the test object” – [0054]).”

	Regarding Claim 9, Endo in view of Uyehara and Daehn discloses the claimed invention as discussed above and Endo further teaches “the processing unit generates the three-dimensional magnetic field distribution information on the inside of the body based on the three-dimensional magnetic field distribution information on the outside of the body, and a plurality of relational expressions to be satisfied by the magnetic field inside the body  (Endo includes a magnetic field distribution unit in [0054] that functions as a processing unit to perform the processing to determine the distribution of the magnetic field. The magnetic field distribution unit is capable of performing this operation).”
	Endo in view of Uyehara and Daehn does not teach “the boundary condition between the magnetic fields inside and outside the laminated body.”
	Schlicker further teaches “the boundary condition between the magnetic fields inside and outside the laminated body (“response of sensor to notch-like feature such as a crack,” solving problem with boundary conditions – [0043]; “nominal field distribution using interfacial boundary conditions” – [0055]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Endo in view of Uyehara and Daehn to incorporate the teaching of Schlicker to determine a defect from the boundary conditions. Doing so would improve the determination of defects in materials by nondestructive measurements.
x is a component in the x-direction of the magnetic field, Hy is a component in the y-direction of the magnetic field, Hz is a component in the z-direction of the magnetic field, gc is a thickness of the first layer, ge is a thickness of the second layer, σc is the electrical conductivity of the first layer, and σe is the electrical conductivity of the second layer, the plurality of relational expressions are the following expression (c5)” is known in the art when applying Maxwell’s Equations to the problem of a boundary condition and applying a Fourier Transform. The instant application details the derivation of the equations starting on Page 29 with Maxwell’s Equation. These concepts can be further seen as taught by Novotny (“Lecture Notes on Electromagnetic Fields and Waves”, 2013; Maxwell’s Equations – Page 16; Boundary Conditions – Chapter 4.2, Pages 42-45; Fourier Transforms – Chapter 2.2, Pages 26-27).

	Regarding Claim 10, Endo in view of Uyehara and Daehn discloses the claimed invention as discussed above and Endo further teaches “the processing unit derives Hx, Hy, and Hz that satisfy the expression (c6) based on the three-dimensional magnetic field distribution information on the outside of the body and specifies coordinates at which Hx, Hy, and Hz diverge as a position of the defect (Endo includes a magnetic field distribution unit in [0054] that functions as a processing unit to perform the processing to determine the distribution of the magnetic field. The magnetic field distribution unit is capable of performing this operation).”
	Endo in view of Uyehara and Daehn does not teach “the boundary condition between the magnetic fields inside and outside the body.”
(“response of sensor to notch-like feature such as a crack,” solving problem with boundary conditions – [0043]; “nominal field distribution using interfacial boundary conditions” – [0055]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Endo in view of Uyehara and Daehn to incorporate the teaching of Schlicker to determine a defect from the boundary conditions. Doing so would improve the determination of defects in materials by nondestructive measurements.
The limitation “when μ is magnetic permeability, t is time, Hx is a component in the x-direction of the magnetic field, Hy is a component in the y-direction of the magnetic field, Hz is a component in the z-direction of the magnetic field, gc is the thickness of the first layer, ge is the 7thickness of the second layer, σc is the electrical conductivity of the first layer, and σe is the electrical conductivity of the second layer, the equation is represented by the following expression(c6)” is known in the art when applying Maxwell’s Equations to the problem of a boundary condition and applying a Fourier Transform. The instant application details the derivation of the equations starting on Page 29 with Maxwell’s Equation. These concepts can be further seen as taught by Novotny (“Lecture Notes on Electromagnetic Fields and Waves”, 2013; Maxwell’s Equations – Page 16; Boundary Conditions – Chapter 4.2, Pages 42-45; Fourier Transforms – Chapter 2.2, Pages 26-27).

Claim 11, Endo teaches “a measurement method comprising: applying a pulse current or a current of a plurality of frequencies (signal generating section, generating excitation currents – [0047]); acquiring in-plane distribution information including at least information indicating distribution of a magnetic field of a first plane (Figures 5-16) outside the body (detection section 5, magnetic field detecting element 62 – [0054]); and generating three-dimensional magnetic field distribution information indicating a three- dimensional distribution of magnetic field on an outside of the body based on the in- plane distribution information (magnetic field distribution evaluating unit 51 – [0054]; magnetic field distribution – Figures 5-12) and generating information on an inside of the body by 8processing the three-dimensional magnetic field distribution information on the outside of the body (“change in the magnetic field distribution caused by a change such as a flaw or a change in material quality occurring inside of the test object” – [0054]), wherein the in-plane distribution information includes complex data which is information indicating response characteristics to a change in current applied to the body (Rate of change of the applied excitation current relates to the magnetic field – [0065], Figures 5 and 9), the three-dimensional magnetic field distribution information on the outside of the body includes characteristics of a magnetic field, in the generating of the information on the inside of the body, a position including depth information of a defect (defect depth – [0078]) inside the laminated body is specified based on the three- dimensional magnetic field distribution information on the outside of the body (caused by a characteristic change such as a flaw or change in material quality occurring on the surface or inside of the test object” – [0054]).”
.”
Uyehara teaches “a laminated body having a structure in which a plurality of layers having different electrical conductivities from each other are laminated (laminate structure – [0026]; laminate layer materials are conductive, bonding materials are ester based resin – [0027]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Endo to incorporate the teaching of Uyehara for the body to be a laminate structure with conductive and non-conductive layers. Doing so would improve the detection of defects in a body that is laminated.
Endo in view of Uyehara does not teach “frequency dependent complex data; a boundary condition between the magnetic fields inside and outside the laminated body, and an equation relating to the magnetic field inside the laminated body.”
Schlicker teaches “frequency dependent complex data (matrix contains information about the frequency – [0079]); a boundary condition between the magnetic fields inside and outside the body (“response of sensor to notch-like feature such as a crack,” solving problem with boundary conditions – [0043]; “nominal field distribution using interfacial boundary conditions” – [0055]), and an equation relating to the magnetic field inside the body  (solving problems with differential equations – [0043]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Endo in view of Uyehara to incorporate the 
Endo in view of Uyehara and Schlicker does not teach “the magnetic field distribution information on the outside of the laminated body includes frequency characteristics of a magnetic field; the equation is an averaged and continuous diffusion type partial differential equation of the laminated body.”
Daehn teaches “the magnetic field distribution information on the outside of the body includes frequency characteristics of a magnetic field (instantaneous value of magnetic field in the sheet at depth y as a function of the surface value, skin depth, frequency” – Column 39, Lines 10-25); the equation is an averaged and continuous diffusion type partial differential equation of the body (“differential equation which describes the diffusion of a magnetic field into a conductor has the same form as heat diffusion” – Column 39, Lines 10-20).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Endo in view of Uyehara and Schlicker to incorporate the teaching of Daehn to use magnetic field distributions with frequency as a characteristic and using a diffusion type differential equation to describe the magnetic field. Doing so would improve the determination of defects (such as deformation) in a body by the use of a diffusion differential equation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSSEF KORANG-BEHESHTI whose telephone number is (571)272-3291.  The examiner can normally be reached on Monday - Friday 7:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/TARUN SINHA/Primary Examiner, Art Unit 2863